                     Case 1:20-cv-03325-AT Document 12-1 Filed 04/30/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


                          Yang et al.                          )
                             Plaintiff                         )
                                v.                             )      Case No. 20-cv-03325 (AT)
         New York State Board of Elections et al               )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Proposed Plaintiff-Intervenors, including Penny Mintz (full list and amended Appearance forthcoming)          .


Date:          04/30/2020                                                                        /s/
                                                                                         Attorney’s signature


                                                                                      Remy Green, 5505300
                                                                                     Printed name and bar number

                                                                                         Cohen&Green
                                                                                   1639 Centre Street, Suite 216
                                                                                   Ridgewood, New York 11385
                                                                                               Address

                                                                                     Remy@FemmeLaw.com
                                                                                            E-mail address

                                                                                          (929) 888-9480
                                                                                          Telephone number

                                                                                          (929) 888-9457
                                                                                             FAX number
